DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: replace “the mirror” with “the tilted mirror” in line 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6, 10-12, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al. (US 2020/0026077 A1; Christmas).
As of claim 1, Christmas teaches a head up display system [fig 4], in particular for a motor vehicle [0043], comprising: a picture generating unit 410 [fig 4] [0084] having picture projection optics (a light source, a spatial light modulator and a hologram processor) [0090], a tilted mirror 421 [fig 4] and an intermediate image plane 470 (upper housing) [fig 4] [0091], wherein light from the picture projection optics (a light source, a spatial light modulator and a hologram processor) [0090] is deflected by the mirror 421 [fig 4] toward the backside of the intermediate image plane 470 [fig 4], and an optical lens and/or mirror 672 (the cover glass 672 is reflective and curved such as generally parabolic or elliptical) [fig. 6A] arrangement for magnifying and/or conveying a picture generated on the intermediate image plane 670 [fig 6A] to an optical combiner 630 (windscreen) [fig 6A] [0092], and a pair of prisms (Fresnel structures) [fig 8A] [0103] arranged in the optical path between the tilted mirror 621 [fig 7] and the intermediate image plane 670 (upper housing) [fig 7] to eliminate or mitigate undesired light beams emanating from the intermediate image plane 670 [fig 7] (the cover glass 772A is therefore parallel-faced. This is advantages for two reasons: firstly, both surfaces of the cover glass 772A may reflect sunlight towards the eye-box 690 so it is advantageous if both surfaces have optical power; and secondly, the two Fresnel surfaces are equal and opposite such that the cover glass 772A does not affect the HUD image because the layer is thin enough that the first Fresnel surface is cancelled out by the second Fresnel surface. In other words, the cover glass 772A does not have optical power because it is thin and parallel-faced) [0103] and undesired light beams emanating from the intermediate image plane 670 [fig 7] being reflected from the tilted mirror 621 [fig 7] and traveling back toward the intermediate image plane 670 [fig 7]. 
	Christmas teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
As of claim 6, Christmas teaches the prisms of the pair of prisms are formed identical to each other [fig 8A and fig 8B].  
As of claim 10, Christmas teaches the optical combiner 630 (windscreen) [fig 6A] comprises transparent glass (windshield or windscreen of a vehicle is made of transparent glass), in particular a windshield of a motor vehicle [fig 6A] able to display the picture 450 [fig 4] conveyed by the optical lens arrangement 672 [fig 6A].
As of claim 11, Christmas teaches the optical combiner 672 [fig 6A] is arranged in the field of view of a user of the head up display [fig 4], in particular a driver of a motor vehicle [fig 4].
As of claim 12, Christmas teaches a head up display system [fig 4], in particular for a motor vehicle [0043], comprising: a picture generating unit 410 [fig 4] [0084] for generating a picture on an image plane 470 (upper housing) [fig 4] [0091], and an optical lens ( the optics of the optical system may be composed of glass/plastic lenses, mirrors, or a combination of both of these) [0008] arrangement for conveying a picture generated on the image plane 470 [fig 4] to an optical combiner 630 (windscreen) [fig 7], and a pair of prisms (Fresnel structures) [fig 8A] [0103] arranged in the optical path between the image plane 670 (upper housing) [fig 7] and the optical combiner 630 [fig 7] to eliminate or mitigate undesired light beams traveling from the optical combiner 630 [fig 7] toward the image plane or undesired light beams reflected from the image plane and traveling back toward the optical combiner 630 [fig 7] (the cover glass 772A is therefore parallel-faced. This is advantages for two reasons: firstly, both surfaces of the cover glass 772A may reflect sunlight towards the eye-box 690 so it is advantageous if both surfaces have optical power; and secondly, the two Fresnel surfaces are equal and opposite such that the cover glass 772A does not affect the HUD image because the layer is thin enough that the first Fresnel surface is cancelled out by the second Fresnel surface. In other words, the cover glass 772A does not have optical power because it is thin and parallel-faced) [0103] and undesired light beams emanating from the intermediate image plane 670 [fig 7] being reflected from the tilted mirror 621 [fig 7] and traveling back toward the intermediate image plane 670 [fig 7].
	Christmas teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
As of claim 16, Christmas teaches the prisms of the pair of prisms are formed identical to each other [fig 8A and fig 8B].
As of claim 20, Christmas teaches the optical combiner 630 (windscreen) [fig 6A] comprises transparent glass (windshield or windscreen of a vehicle is made of transparent glass), in particular a windshield of a motor vehicle [fig 6A] able to display the picture 450 [fig 4] conveyed by the optical lens arrangement 672 [fig 6A].    
Claims 2, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al. (US 2020/0026077 A1; Christmas) in view of Lyubarsky et al. (US 2016/0119595 A1; Lyubarsky).
 	Christmas teaches the invention as cited above except for each one of the pair of prisms is a total internal reflection prism, each one of the prisms is a triangular prism and the slanted surfaces of the pair of prisms are facing each other.
	Lyubarsky teaches a projector [fig 1] having each one of the pair of prisms136, 137 [fig 1] is a total internal reflection prism [0022] and each one of the prisms is a triangular prism [fig 1] and the slanted surfaces of the pair of prisms are facing each other (shown with fig 1 below). 

    PNG
    media_image1.png
    735
    497
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have each one of the pair of prisms is a total internal reflection prism, each one of the prisms is a triangular prism and the slanted surfaces of the pair of prisms are facing each other as taught by Lyubarsky to the head up display as disclosed by Christmas to recapture unused light from a source that is filtered by a color wheel in a color-field sequential display system (Lyubarsky; [0021]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al. (US 2020/0026077 A1; Christmas) in view of Lyubarsky et al. (US 2016/0119595 A1; Lyubarsky) and further in view of Davis et al. (US 2006/0290899 A1; Davis).
Christmas in view of Lyubarsky teaches the invention as cited above except for the surfaces of the two prisms facing each other are separated from another by an air gap smaller than 1 mm, preferably smaller than 0.2 mm.
Davis teaches a coupling prism assembly [fig 7] having the surfaces of the two prisms 140, 160 [fig 7] facing each other are separated from another by an air gap smaller than 1 mm, preferably smaller than 0.2 mm (the air gap 710 may be in the range of about 0.1 mm to about 1.0 mm) [0039].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the surfaces of the two prisms facing each other are separated from another by an air gap smaller than 1 mm, preferably smaller than 0.2 mm as taught by Davis to the head up display as disclosed by Christmas in view of Lyubarsky for correcting coma/astigmatism by a relay offset in the telecentric relay (Davis; [0039]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al. (US 2020/0026077 A1; Christmas) in view of Piehler (US 2004/0100420 A1; Piehler).
Christmas teaches the invention as cited above except for the intermediate image plane is a diffusor screen.  
Piehler teaches an optical device [fig 1] having the intermediate image plane is a diffusor screen [0013].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the intermediate image plane is a diffusor screen as taught by Davis to the head up display as disclosed by Christmas in view of Piehler in order for having pupil area which is sufficiently large for both eyes to perceive the virtually generated image of the information is illuminated while minimizing the elements of the optical device (Piehler; [0011]).
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al. (US 2020/0026077 A1; Christmas) in view of Lyubarsky et al. (US 2016/0119595 A1; Lyubarsky).
Christmas teaches the invention as cited above except for each one of the pair of prisms is a total internal reflection prism and the slanted surfaces of the pair of prisms are facing each other.
	Lyubarsky teaches a projector [fig 1] having each one of the pair of prisms136, 137 [fig 1] is a total internal reflection prism [0022] and the slanted surfaces of the pair of prisms are facing each other (shown with fig 1 below). 

    PNG
    media_image1.png
    735
    497
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have each one of the pair of prisms is a total internal reflection prism and the slanted surfaces of the pair of prisms are facing each other as taught by Lyubarsky to the head up display as disclosed by Christmas to recapture unused light from a source that is filtered by a color wheel in a color-field sequential display system (Lyubarsky; [0021]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al. (US 2020/0026077 A1; Christmas) in view of Lyubarsky et al. (US 2016/0119595 A1; Lyubarsky) and further in view of Davis et al. (US 2006/0290899 A1; Davis).
Christmas in view of Lyubarsky teaches the invention as cited above except for the surfaces of the two prisms facing each other are separated from another by an air gap smaller than 1 mm, preferably smaller than 0.2 mm.
Davis teaches a coupling prism assembly [fig 7] having the surfaces of the two prisms 140, 160 [fig 7] facing each other are separated from another by an air gap smaller than 1 mm, preferably smaller than 0.2 mm (the air gap 710 may be in the range of about 0.1 mm to about 1.0 mm) [0039].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the surfaces of the two prisms facing each other are separated from another by an air gap smaller than 1 mm, preferably smaller than 0.2 mm as taught by Davis to the head up display as disclosed by Christmas in view of Lyubarsky for correcting coma/astigmatism by a relay offset in the telecentric relay (Davis; [0039]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al. (US 2020/0026077 A1; Christmas) in view of Piehler (US 2004/0100420 A1; Piehler).
Christmas teaches the invention as cited above except for the intermediate image plane is a diffusor screen.  
Piehler teaches an optical device [fig 1] having the intermediate image plane is a diffusor screen [0013].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the intermediate image plane is a diffusor screen as taught by Davis to the head up display as disclosed by Christmas in view of Piehler in order for having pupil area which is sufficiently large for both eyes to perceive the virtually generated image of the information is illuminated while minimizing the elements of the optical device (Piehler; [0011]).
Allowable Subject Matter
Claims 7-8, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 7, the closest prior art Christmas et al. (US 2020/0026077 A1; Christmas) teaches a HUD in a vehicle such as a car. The windscreen 430 and bonnet (or hood) 435 of the vehicle are shown in FIG. 4. The HUD comprises a picture generating unit, “PGU”, 410 and an optical system 420. The optical system 420 shown in FIG. 4 comprises two mirrors by way of example only. The present disclosure is equally applicable to optical systems comprising any number of mirrors including just one mirror. The PGU 410 comprises a light source, a light receiving surface and a processor (or computer) arranged to computer-control the image content of the picture. The PGU 410 is arranged to generate a picture, or sequence of pictures, on the light receiving surface. The light receiving surface may be a screen or diffuser. The optical system 420 comprises an input port, an output port, a first mirror 421 and a second mirror 422. The first mirror 421 and second mirror 422 are arranged to guide light from the input port of the optical system to the output port of the optical system. More specifically, the second mirror 422 is arranged to receive light of the picture from the PGU 410 and the first mirror 421 is arranged to receive light of the picture from the second mirror 422. The first mirror 421 is further arranged to reflect the received light of the picture to the output port. The optical path from the input port to the output port therefore comprises a first optical path 423 (or first optical path component) from the input to the second mirror 422 and a second optical path 424 (or second optical path component) from the second mirror 422 to the first mirror 421. There is, of course, a third optical path (or optical path component) from the first mirror to the output port but that is not assigned a reference numeral in FIG. 4. The optical configuration shown in FIG. 4 may be referred to as a “z-fold” configuration owing to the shape of the optical path. Christmas does not anticipate or render obvious, alone or in combination, the pair of prisms comprises a wedge-formed prism and a surface side of the wedge-formed prism is blackened to absorb total internal reflection light, wherein preferably the surface side is a side opposite to the angle defining the slope of the wedge-formed prism or a side parallel to the side opposite to the angle defining the slope of the wedge-formed prism.
As of claim 8, the closest prior art Christmas et al. (US 2020/0026077 A1; Christmas) teaches a HUD in a vehicle such as a car. The windscreen 430 and bonnet (or hood) 435 of the vehicle are shown in FIG. 4. The HUD comprises a picture generating unit, “PGU”, 410 and an optical system 420. The optical system 420 shown in FIG. 4 comprises two mirrors by way of example only. The present disclosure is equally applicable to optical systems comprising any number of mirrors including just one mirror. The PGU 410 comprises a light source, a light receiving surface and a processor (or computer) arranged to computer-control the image content of the picture. The PGU 410 is arranged to generate a picture, or sequence of pictures, on the light receiving surface. The light receiving surface may be a screen or diffuser. The optical system 420 comprises an input port, an output port, a first mirror 421 and a second mirror 422. The first mirror 421 and second mirror 422 are arranged to guide light from the input port of the optical system to the output port of the optical system. More specifically, the second mirror 422 is arranged to receive light of the picture from the PGU 410 and the first mirror 421 is arranged to receive light of the picture from the second mirror 422. The first mirror 421 is further arranged to reflect the received light of the picture to the output port. The optical path from the input port to the output port therefore comprises a first optical path 423 (or first optical path component) from the input to the second mirror 422 and a second optical path 424 (or second optical path component) from the second mirror 422 to the first mirror 421. There is, of course, a third optical path (or optical path component) from the first mirror to the output port but that is not assigned a reference numeral in FIG. 4. The optical configuration shown in FIG. 4 may be referred to as a “z-fold” configuration owing to the shape of the optical path. Christmas does not anticipate or render obvious, alone or in combination, the pair of prisms is adapted to eliminate rays having an angle of incidence significantly different, in particular larger than 5°, preferably larger than 10°, from an expected angle of incidence of rays originating from the picture projection optics and being deflected by the mirror onto the pair of prisms, wherein, in particular, a ray having an angle of incidence of more than 50° is totally internally reflected within a prism of the pair of prisms whereby the ray is guided to a blackened side surface of the prism for absorption.  
As of claim 17, the closest prior art Christmas et al. (US 2020/0026077 A1; Christmas) teaches a HUD in a vehicle such as a car. The windscreen 430 and bonnet (or hood) 435 of the vehicle are shown in FIG. 4. The HUD comprises a picture generating unit, “PGU”, 410 and an optical system 420. The optical system 420 shown in FIG. 4 comprises two mirrors by way of example only. The present disclosure is equally applicable to optical systems comprising any number of mirrors including just one mirror. The PGU 410 comprises a light source, a light receiving surface and a processor (or computer) arranged to computer-control the image content of the picture. The PGU 410 is arranged to generate a picture, or sequence of pictures, on the light receiving surface. The light receiving surface may be a screen or diffuser. The optical system 420 comprises an input port, an output port, a first mirror 421 and a second mirror 422. The first mirror 421 and second mirror 422 are arranged to guide light from the input port of the optical system to the output port of the optical system. More specifically, the second mirror 422 is arranged to receive light of the picture from the PGU 410 and the first mirror 421 is arranged to receive light of the picture from the second mirror 422. The first mirror 421 is further arranged to reflect the received light of the picture to the output port. The optical path from the input port to the output port therefore comprises a first optical path 423 (or first optical path component) from the input to the second mirror 422 and a second optical path 424 (or second optical path component) from the second mirror 422 to the first mirror 421. There is, of course, a third optical path (or optical path component) from the first mirror to the output port but that is not assigned a reference numeral in FIG. 4. The optical configuration shown in FIG. 4 may be referred to as a “z-fold” configuration owing to the shape of the optical path. Christmas does not anticipate or render obvious, alone or in combination, the pair of prisms comprises a wedge-formed prism and a surface side of the wedge-formed prism is blackened to absorb total internal reflection light, wherein preferably the surface side is a side opposite to the angle defining the slope of the wedge-formed prism or a side parallel to the side opposite to the angle defining the slope of the wedge-formed prism.
As of claim 18, the closest prior art Christmas et al. (US 2020/0026077 A1; Christmas) teaches a HUD in a vehicle such as a car. The windscreen 430 and bonnet (or hood) 435 of the vehicle are shown in FIG. 4. The HUD comprises a picture generating unit, “PGU”, 410 and an optical system 420. The optical system 420 shown in FIG. 4 comprises two mirrors by way of example only. The present disclosure is equally applicable to optical systems comprising any number of mirrors including just one mirror. The PGU 410 comprises a light source, a light receiving surface and a processor (or computer) arranged to computer-control the image content of the picture. The PGU 410 is arranged to generate a picture, or sequence of pictures, on the light receiving surface. The light receiving surface may be a screen or diffuser. The optical system 420 comprises an input port, an output port, a first mirror 421 and a second mirror 422. The first mirror 421 and second mirror 422 are arranged to guide light from the input port of the optical system to the output port of the optical system. More specifically, the second mirror 422 is arranged to receive light of the picture from the PGU 410 and the first mirror 421 is arranged to receive light of the picture from the second mirror 422. The first mirror 421 is further arranged to reflect the received light of the picture to the output port. The optical path from the input port to the output port therefore comprises a first optical path 423 (or first optical path component) from the input to the second mirror 422 and a second optical path 424 (or second optical path component) from the second mirror 422 to the first mirror 421. There is, of course, a third optical path (or optical path component) from the first mirror to the output port but that is not assigned a reference numeral in FIG. 4. The optical configuration shown in FIG. 4 may be referred to as a “z-fold” configuration owing to the shape of the optical path. Christmas does not anticipate or render obvious, alone or in combination, the pair of prisms is adapted to eliminate rays having an angle of incidence significantly different, in particular larger than 5°, preferably larger than 10°, from an expected angle of incidence of rays originating from the picture projection optics and being deflected by the mirror onto the pair of prisms, wherein, in particular, a ray having an angle of incidence of more than 50° is totally internally reflected within a prism of the pair of prisms whereby the ray is guided to a blackened side surface of the prism for absorption.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Lee et al. (US 20190079218 A1) teaches a transparent panel which includes a polarization plate, a transparent diffusion plate which is disposed on one side of the polarization plate and is configured to transmit light incident from a side of the polarization plate and to reflect and diffuse a light incident from an opposite side of the polarization plate, a ¼ wavelength plate which is disposed on one side of the transparent diffusion plate and is configured to convert a polarization direction of an incident light, and a lens part which is disposed on one side of the ¼ wavelength plate. The lens part includes a lens array comprising a birefringent material having different refractive indexes according to a polarization direction of an incident light, and a refractive index alignment member configured to transmit or refract the light according to a polarization direction of a light that penetrates the lens array;
- Prior Art Frisken (US 20180246325 A1) teaches a holographic projetion system including an input light source for generating an at least partially coherent optical input beam and an imaging system for transforming an image representation in the Fourier domain into a corresponding holographic image in the spatial domain. The image projector includes a spatial light modulator having a reflective phase manipulating surface and being responsive to an electric control signal to generate a two-dimensional phase profile on the reflective phase manipulation surface to diffract the optical input beam into a diffracted beam having a plurality of diffraction components angularly separated in a first dimension. A coupling prism having a first surface positioned such that a first subset of the diffraction components is refracted through the first surface to the imaging system, wherein upon refraction, an angular separation of the first subset of diffraction components is increased by at least a factor of 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882